--------------------------------------------------------------------------------

Exhibit 10.8

 
 
NATIONAL FINANCIAL COMMUNICATIONS CORP.
CONSULTING AGREEMENT




 AGREEMENT made as of the 1st day of December, 2008 by Secured Financial
Network., maintaining its principal offices at 1180 SW 36th Ave, Ste 204,
Pompano Beach, FL 33069, (hereinafter referred to as "Client") and National
Financial Communications Corp. DBA/ OTC Financial Network, a Commonwealth of
Massachusetts corporation maintaining its principal offices at 300 Chestnut St,
Suite 200, Needham, MA 02492 (hereinafter referred to as the "Company").


W I T N E S S E T H :


WHEREAS, Company is engaged in the business of providing and rendering public
relations and communications services and has knowledge, expertise and personnel
to render the requisite services to Client; and


WHEREAS, Client is desirous of retaining Company for the purpose of obtaining
public relations and corporate communications services so as to better, more
fully and more effectively deal and communicate with its shareholders and the
investment banking community.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:


I. Engagement of Company.  Client herewith engages Company and Company agrees to
render to Client public relations, communications, advisory and consulting
services.


A.    The consulting services to be provided by the Company shall include, but
are not limited to, the development, implementation and maintenance of an
ongoing program to increase the investment community's awareness of Client's
activities and to stimulate the investment community's interest in
Client.  Client acknowledges that Company's ability to relate information
regarding Client's activities is directly related to the information provided by
Client to the Company.


B.    Client acknowledges that Company will devote such time as is reasonably
necessary to perform the services for Client, having due regard for Company's
commitments and obligations to other businesses for which it performs consulting
services.


II. Compensation and Expense Reimbursement.


A.    Client will pay the Company, as compensation for the services provided for
in this Agreement and as reimbursement for expenses incurred by Company on
Client's behalf, in the manner set forth in Schedule A annexed to this Agreement
which Schedule is incorporated herein by reference.
 
 

 
1

--------------------------------------------------------------------------------


 
 
In addition to the compensation and expense reimbursement referred to in Section
2(A) above, Company shall be entitled to receive from Client a "Transaction
Fee", as a result of any Transaction resulting from an introduction (as
described below) between Client and any other company, entity, person, group or
persons or other party which is introduced to, or put in contact with, Client by
Company, or by which Client has been introduced to, or has been put in contact
with, by Company.  A "Transaction" shall mean merger, sale of assets through an
acquisition, consolidation or other similar transaction or series or combination
of transactions whereby Client or such other party transfer to the other, or
both transfer to a third entity or person, stock, assets, or any interest in its
business in exchange for stock, assets, securities, cash or other valuable
property or rights, or wherein they make a contribution of capital or services
to a joint venture, commonly owned enterprise or business opportunity with the
other for purposes of future business operations and opportunities. The services
to be rendered by the Company to the Client shall under NO circumstances include
the following:


                1.             Any activities which could be deemed by the
Securities and Exchange Commission to constitute investment banking or any other
activities required by the Company to be registered as a broker-dealer under the
Securities Act of 1934.


                 2.            Any activities which could be deemed to be in
connection with the offer or sale of securities in a capital-raising
transaction.


To be a Transaction covered by this section, the transaction must occur during
the term of this Agreement or the one year period following the expiration of
this Agreement.


The calculation of a Transaction Fee will be a predetermined flat fee the amount
of which will be agreed to by both parties and shall be based upon the total
value of the consideration, securities, property, business, assets or other
value given, paid, transferred or contributed by, or to, the Client.  Such fee
shall be agreed upon by both parties either verbally or in writing and paid by
certified funds at the closing of the Transaction.


Term and Termination.  This Agreement shall be for a period of six months
commencing December 1, 2008 and terminating May 31,  2009. If the Client does
not cancel the contract during the term, the contract will be automatically
extended for an additional three months. Either party hereto shall have the
right to terminate this Agreement upon 15 days prior written notice to the other
party after the first 90 days.


Treatment of Confidential Information.  Company shall not disclose, without the
consent of Client, any financial and business information concerning the
business, affairs, plans and programs of Client which are delivered by Client to
Company in connection with Company's services hereunder, provided such
information is plainly and prominently marked in writing by Client as being
confidential (the "Confidential Information").  The Company will not be bound by
the foregoing limitation in the event (i) the Confidential Information is
otherwise disseminated and becomes public information or (ii) the Company is
required to disclose the Confidential Informational pursuant to a subpoena or
other judicial order.

 
2

--------------------------------------------------------------------------------

 

 
Representation by Company of other clients.  Client acknowledges and consents to
Company rendering  public relations, consulting and/or communications services
to other clients of the Company engaged in the same or similar business as that
of Client.


Indemnification by Client as to Information Provided to Company.  Client
acknowledges that Company, in the performance of its duties, will be required to
rely upon the accuracy and completeness of information supplied to it by
Client's officers, directors, agents and/or employees.  Client agrees to
indemnify, hold harmless and defend Company, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of any material or information supplied by Client
to Company.


Independent Contractor.  It is expressly agreed that Company is acting as an
independent contractor in performing its services hereunder.  Client shall carry
no workers compensation insurance or any health or accident insurance on Company
or consultant's employees.  Client shall not pay any contributions to social
security, unemployment insurance, Federal or state withholding taxes nor provide
any other contributions or benefits which might be customary in an
employer-employee relationship.


Non-Assignment.  This Agreement shall not be assigned by either party without
the written consent of the other party.


Notices.  Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.


Entire Agreement.  The within agreement contains the entire agreement and
understanding between the parties and supersedes all prior negotiations,
agreements and discussions concerning the subject matter hereof.


Modification and Waiver.  This Agreement may not be altered or modified except
by writing signed by each of the respective parties hereof.  No breach or
violation of this Agreement shall be waived except in writing executed by the
party granting such waiver.


 Law to Govern; Forum for Disputes.  This Agreement shall be governed by the
laws of the Commonwealth of Massachusetts without giving effect to the principle
of conflict of laws.  Each party acknowledges to the other that courts within
the City of Boston, Massachusetts shall be the sole and exclusive forum to
adjudicate any disputes arising under this agreement. In the event of deliquent
fees owed to the Company, Client will be responsible for pay for all fees
associated with the collection of these fees.
 
 
 
3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.



National Financial Communications Corp.

 

By: /s/  Geoffrey Eiten  
11/25/08
    Geoffrey Eiten, President  
Date
 

 
Secured Financial Network
 

By: /s/  Jeffrey L. Schultz  
11/25/08
    Jeffrey L. Schultz,  CEO  
Date
 

 

 
 
SCHEDULE A-1    PAYMENT FOR SERVICES AND REIMBURSEMENT OF EXPENSES.


SCHEDULE A-2    GRANT OF OPTIONS TO NATIONAL FINANCIAL COMMUNICATIONS CORP.  IN
ADVANCE OF SERVICES RENDERED


































4

--------------------------------------------------------------------------------




 
SCHEDULE A-1


PAYMENT FOR SERVICES
AND REIMBURSEMENT OF EXPENSES


A.            For the services to be rendered and performed by Company during
the term of the Agreement, Client shall pay to Company the sum of $5,000 per
month payable in cash and/or free-trading shares.  Services will include but
will not be limited to the following:


1.
OTC Telemarketing services will be conducted daily/weekly led by Jamie Dryer to
introduce SFNL to OTC broker and investor contacts and serve as your IR contact
and point man for OTC to field any calls and/or requests for information. As
such I request that my contact details be included on any news releases and your
website. 

2.
SFNL’s inclusion on OTCFN website to generate online interest and
monitor/process requests for information

3.
An OTC Facts report highlighting currrent developments and company
operations.which includes all drafting and prep work along with internal
circulation to OTC contacts and shareholders upon request. Our report will be
available online and updated periodically as needed. The report can serve also
as part of a broad direct mail campaign we can organize and launch upon request.
(TBD)

4.
OTC will organize and host individual conference calls between interested
brokers and private investor contacts upon request.

5.
OTC will set up meetings with private investors and brokers to meet locally with
SFNL when possible and upon request 

6.
OTC will provide monthly progress reports or as often as necessary to update
SFNL and make recommendations to strategy.

7.
OTC will assign Kristina Henneberg, senior staff writer to prepare OTC Facts
report and review/assist in the preparation of all press releases as needed and
upon request.

8.
First Month program will kick off with our telemarketing service to OTC
Contacts, completion and circulation of our OTC report, prep/review/circulation
of all news releases, conduct conference calls with contacts and mgmt, OTC
website inclusion and more.



If the Client decides to pay for the entire base fee with 100% shares vs. cash,
the Client must also issue three months worth of base fees at the signing of
this agreement in those shares. The amount of shares will be determined by the
bid price at the date of this cnotract. The Company will keep an accounting of
the sales of stock and deduct those net proceeds from the base fee per month
owed. If those net proceeds exceed the monthly fee, the excess amount will be
credited to the next month's monthly fee. If there are not enough dollars to
cover the monthly fee, the Client will either pay additional shares or cover the
deficit or the Client will pay the deficit in cash for that particular month.


B.             Client shall also reimburse Company for all reasonable and
necessary out-of-pocket expenses incurred in the performance of its duties for
Client upon presentation of statements setting forth in reasonable detail the
amount of such expenses.  Company shall not incur any expense for any single
item in excess of $250 either verbally or written except upon the prior approval
of the Client. Company agrees that any travel, entertainment or other expense
which it may incur and which may be referable to more than one of its clients
(including Client) will be prorated among the clients for whom such expense has
been incurred. Shares will be accepted for payment of expenses in the same
manner as the base fee per month in Paragraph A above.

 
National Financial Communications Corp.

 

By: /s/  Geoffrey Eiten  
11/25/08
    Geoffrey Eiten, President  
Date
 

 
Secured Financial Network
 

By: /s/  Jeffrey L. Schultz  
11/25/08
    Jeffrey L. Schultz,  CEO  
Date
 

 
 
 
A-1-1

--------------------------------------------------------------------------------



 
SCHEDULE A-2


GRANT OF OPTIONS TO NATIONAL FINANCIAL COMMUNICATIONS CORP.  IN ADVANCE OF
SERVICES RENDERED


A.            Grant of Options and Option Exercise Price.  As compensation for
the services to be rendered by Company hereunder, Client herewith issues and
grants to Company stock options (the "Options") to purchase an aggregate of
2,000,000 shares of Client's Common Stock at an exercise price of $.05 per
share. The Options are exercisable upon and subject to the terms and conditions
contained herein.  The Options are exercisable during the period commencing on
the date hereof and ending three years subsequent to the termination date of
this Agreement. These restricted shares will be issued to the Company upon the
signing of this Agreement and held by the Client until payment is made.


B.            Manner of Exercise.  Exercise of any of the Options by Company
shall be by written notice to Client accompanied by Company's certified or bank
check for the purchase price of the shares being purchased.  Upon receipt of
such notice and payment, Client shall promptly cause to be issued, without
transfer or issue tax to the option holder or other person entitled to exercise
the option, the number of shares for which the Option has been exercised,
registered in the name of Company.  Such shares, when issued, shall be fully
paid and non-assessable.


C.             Option Shares.  Company acknowledges that any shares which it may
acquire from Client pursuant to the exercise of the Options provided for herein
will not have been registered pursuant to the Securities Act of 1933, as amended
(the "Securities Act"), and therefore may not be sold or transferred by Company
except in the event that such shares are the subject of a registration statement
or any future sale or transfer is, in the opinion of counsel for Client, exempt
from such registration provisions.  Company acknowledges that any shares which
it may acquire pursuant to the exercise of the Options will be for its own
account and for investment purposes only and not with a view to the resale or
redistribution of same.  Company further consents that the following legend be
placed upon all certificates for shares of Common Stock which may be issued to
Company upon the exercise of the Options:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION
IS NOT REQUIRED."


Company further consents that no stop transfer instructions being placed against
all certificates may not be issued to it upon the exercise of the Options.


(i)    If the Client executes a Registration during the term of the contract,
then the Company's shares will be added to this Registration at no cost to the
Company.   The Client shall bear all costs and expenses attributable to such
registration, excluding fees and expenses of Company's counsel and any
underwriting or selling commission.  Client shall maintain the effectiveness of
such registration throughout the term of this Agreement and for a 120 day period
thereafter.


(ii)   Notwithstanding the foregoing, if the Shares issuable upon exercise of
the Options are not otherwise registered under the Securities Act and the Client
shall at any time after the date hereof propose to file a registration statement
under the Securities Act, which registration statement shall include shares of
Common Stock of Client or any selling shareholder, Client shall give written
notice to Company of such proposed registration and will permit Company to
include in such registration all Shares which it has acquired as of the date of
such notice.  The Client shall bear all costs and expenses attributable to such
registration, excluding fees and expenses of Company's counsel and any
underwriting or selling commission.
 
 
A-2-1

--------------------------------------------------------------------------------



 
D.            Adjustments in Option Shares.


(i)             In the event that Client shall at any time sub-divide its
outstanding shares of Common Stock into a greater number of shares, the Option
purchase price in effect prior to such sub-division shall be proportionately
reduced and the number of shares of Common Stock purchasable shall be
proportionately increased.  In case the outstanding shares of Common Stock of
Client shall be combined into a smaller number of shares, the Option purchase
price in effect immediately prior to such combination shall be proportionately
increased and the number of shares of Common Stock purchasable shall be
proportionately reduced.


(ii)            In case of any reclassification or change of outstanding shares
of Common Stock issuable upon exercise of this Option (other than change in par
value, or from par value to no par value, or from no par value to par value, or
as a result or a subdivision or combination), or in case of any consolidation or
merger of the Client with or into another corporation (other than a merger in
which the Client is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of Common Stock, other than a
change in number of the shares issuable upon exercise of the Option) or in case
of any sale or conveyance to another corporation of the property of the Client
as an entirety or substantially as an entirety, the Holder of this Option shall
have the right thereafter to exercise this Option into the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, change, consolidation, merger, sale or conveyance by a holder
of the number of shares of Common Stock of the Client for which the Option might
have been exercised immediately prior to such reclassification, change,
consolidation, merger, sale or conveyance.  The above provisions shall similarly
apply to successive reclassifications and changes of shares of Common Stock and
to successive consolidations, mergers, sales or conveyances.


(iii)           The Company reserves the right to assign these options to a
third party at its own discretion.


National Financial Communications Corp.
 

By: /s/  Geoffrey Eiten  
11/25/08
    Geoffrey Eiten, President  
Date
 

 
Secured Financial Network
 

By: /s/  Jeffrey L. Schultz  
11/25/08
    Jeffrey L. Schultz,  CEO  
Date
 

 
 

 
 
 
A-2-2

--------------------------------------------------------------------------------